DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (JP 62-170819 A) in view of Basse (A review of the theory of Coriolis flowmeter measurement errors due to entrained particles. Flow Measurement and Instrumentation. 37 (2014) 107-118).
Regarding claim 1, Takada et al., herein Takada, discloses a method of measuring a fluid with a vibratory flow meter (fig. 1) including a multichannel flow tube (1), the method comprising: flowing the fluid into two or more fluid channels (104; fig. 1(c)) in the multichannel flow tube (1), the two or more channels (104) 
Regarding claim 8, Takada discloses a method of measuring a fluid with a vibratory meter (fig. 1) comprising a multichannel flow tube (1), the method comprising: receiving an effective diameter                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                    of at least one of the two or more fluid channels (104) of the multichannel flow tube (the effective diameter of channels 104 of tube 1 must be known), the two or more channels (104) formed by a tube perimeter wall and one or more channel divisions extending along at least a portion of the tube perimeter wall (channels 104 are formed by tube perimeter wall 101 and channel divisions extending along at least a portion of tube perimeter wall 101; fig. 1(c)); determining a drive frequency ω (a drive frequency of the flow meter must be known); applying a drive signal at the drive frequency ω to a driver (4) coupled to the multichannel flow tube (a drive signal at a drive frequency is applied to driver 4); and measuring a deflection of the multichannel flow tube (1) with a pickoff (51, 52) attached to the multichannel flow tube (detectors 51 and 52 measure a deflection of tube 1; Abstract, Constitution).
2-7 and 9-14, Takada discloses wherein the fluid is a multiphase fluid (Abstract, Purpose); wherein each of the two or more fluid channels (104) has the effective diameter                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                     in at least a first dimension (channels 104 have an effective diameter in at least a first dimension); wherein at least one of the two or more fluid channels (104) has an effective diameter                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                    in a first dimension and a second dimension (channels 104 have an effective diameter in first and second dimensions; fig. 1(c)); wherein the one or more channel divisions (104) are substantially straight (channel divisions between channels 104 are straight; fig. 1(c)); wherein the one or more channel divisions (103) are substantially circular (channel divisions between channels 103 are circular; fig. 1(c). 
Takada is silent on the relationship between drive frequency, effective diameter, and velocity of sound of the mixture.
Basse teaches a vibratory flow meter wherein the fluid has a velocity of sound c (cf-p) and an effective diameter of a fluid channel is:                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                            ≤
                            0.0894
                            
                                
                                    c
                                
                                
                                    ω
                                
                            
                        
                      (reducing the mass flow rate measurement error in formula 98 to ≤ 0.1% yields the claimed relationship:                         
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                            ≤
                            0.0894
                            
                                
                                    c
                                
                                
                                    ω
                                
                            
                        
                    ).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Takada to select a drive frequency and effective diameter commensurate with a desired flow rate measurement error as taught in Basse to reduce the measurement error due to compressibility effects of a mixture (Basse, p. 115, § 7, ¶ 1). Further, it would have been obvious to one of ordinary skill in the art to increase the accuracy of mass flow measurements by reducing this mass flow measurement error to a desired error percentage such as ≤ 0.1%.  In modifying the apparatus of Takada in view of Basse, one of ordinary skill would have known b/2) of Basse can be applied to the effective diameter of each fluid channel of Takada.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (JP 62-170819 A) in view of Rieder et al. (US 7,360,453 B2), and further, in view of Basse (Flow Measurement and Instrumentation).
Regarding claim 15, Takada disclose a vibratory meter (fig. 1) including a multichannel flow tube (1), the vibratory meter comprising: a meter assembly (4) communicatively coupled to a meter electronics (meter electronics are required to send a drive signal to driver 4 and receive electrical signals from detectors 51 and 52), the meter assembly comprising: the multichannel flow tube comprising two or more fluid channels (104) formed by a tube perimeter wall and one or more channel divisions extending along at least a portion of the tube perimeter wall (channels 104 are formed by tube perimeter wall 101 and channel divisions extending along at least a portion of tube perimeter wall 101; fig. 1(c)), at least one of the two or more fluid channels (104) having an effective diameter                  
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
             (channels 104 have an effective diameter), a pickoff (51, 52) attached to the multichannel flow tube (1), a driver (4) coupled to the multichannel flow tube (1), the driver (4) being configured to vibrate the multichannel flow tube (Abstract, Constitution); and the meter electronics coupled to the driver (4), with the meter electronics being configured to: receive the effective diameter                  
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
             for at least one of the two or more fluid channels (104) of the multichannel flow tube (the effective diameter of channels 104 must be known); determine a drive frequency ω (a drive frequency must be determined by the meter electronics in order to send a signal to driver 4), wherein the fluid has a velocity of 
Regarding claims 16-20, Takada discloses wherein each of the two or more fluid channels (104) has the effective diameter                 
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
             in at least a first dimension (channels 104 have an effective diameter in at least a first dimension); wherein at least one of the two or more fluid channels (104) has an effective diameter                 
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
            in a first dimension and a second dimension (channels 104 have an effective diameter in first and second dimensions; fig. 1(c)); wherein the one or more channel divisions (104) are substantially straight (channel divisions between channels 104 are straight; fig. 1(c)); wherein the one or more channel divisions (103) are substantially circular (channel divisions between channels 103 are circular; fig. 1(c). 
Takada is silent on meter electronics receiving a velocity of sound and an effective diameter.
Rieder et al., herein Rieder, teaches a vibratory meter (1) having meter electronics (500) being configured to: receiving a velocity of sound c (mixture sound speed c; c. 41, l. 20-24) for the fluid; receive the effective diameter (                
                    
                        
                            d
                        
                        
                            e
                            f
                            f
                             
                        
                    
                
            ) for a channel of a flow tube (inner radius of tube R is a set parameter; c. 40, Table 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Takada with the meter electronics of Rider to allow for more accurate mass flow measurements by calculating error compensation (c. 41, ll. 16-18). 

Basse teaches a vibratory flow meter wherein the fluid has a velocity of sound c (cf-p) and an effective diameter of a fluid channel is:                 
                    ω
                    ≤
                    0.0894
                    
                        
                            c
                        
                        
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                    
                
              (reducing the mass flow rate measurement error in formula 98 to ≤ 0.1% yields the claimed relationship:                 
                    ω
                    ≤
                    0.0894
                    
                        
                            c
                        
                        
                            
                                
                                    d
                                
                                
                                    e
                                    f
                                    f
                                     
                                
                            
                        
                    
                
             ).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Takada in view of Rieder to select a drive frequency and effective diameter commensurate with a desired flow rate measurement error as taught in Basse to reduce the measurement error due to compressibility effects of a mixture (Basse, p. 115, § 7, ¶ 1). Further, it would have been obvious to one of ordinary skill in the art to increase the accuracy of mass flow measurements by reducing this mass flow measurement error to a desired error percentage such as ≤ 0.1%.  In modifying the apparatus of Takada in view of Rieder with the measurement error reduction of Basse, one of ordinary skill would have known that the effective diameter (b/2) of Basse can be applied to the effective diameter of each fluid channel of Takada.

Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852